,... AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page-I ofl   1.,��

                                        UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                JUDGMENT IN A CRIMINAL CASE
                                   V.                                            (For Offenses Committed On or After November 1, 1987)


                           Nahum Flores-Jimon
                                                                                Thomas S Sim
                                                                                Defendant's Attorney


  REGISTRATION NO. 86553298                                                                                         JUL 18 2019
  THE DEFENDANT:                                                                   · CLERK us·-,-01_s_rH-1 c-·1-c-ouRT
   � pleaded guilty to count(s) 1 of Complaint                                   SOUTHERN'DISTHICl OF CALIFORN_I¢
                                                                                                                    =�
                                t '-.   :----"---------       ------�::::�-====:=:
                  ui         u
   0 was found g lty to co n (s       )
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
  Title & Section                     Nature of Offense                                                            Count Number(s)
  8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                  1
   □    The defendant has been found not guilty on count(s) -------------------
   □    Count(s) ------------�----- dismissed on the motion of the United States.

                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
  imprisoned for a term of,

                                  cl{ TIME SERVED                             □ ________ days
   � Assessment: $10 WAIVED � Fine: WAIVED
   � Court recommends USMS, ICE or DHS or other arresting agen cy return all property and all documents in
   the defendant's possession at the time of arrest upon their deportation or removal.
    □  Court recommends defendant be deported/removed with relative, _________ charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully pai d. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Thursday, July 18, 2019
                                                                              Date of Imposition of Sentence


  Received
                 "'ou"'s�M�------                                              ONORABLE F. A. GOSSETT III
                                                                              UNITED STATES MAGISTRATE JUDGE


  Clerk's Office Copy                                                                                                       3: 19-mj-22850
